CLAY, Circuit Judge,
Concurring in part and Dissenting in part.
I concur in the majority opinion except as to its disposition of Irvin’s retaliation claim. The majority holds that the defendant prison officials are entitled to qualified immunity with respect to this claim because the retaliatory conduct at issue occurred in 1995 and 1996, prior to this Court’s holding in Thaddeus-X, and at that time the officers would only expect that retaliation which shocks the conscience or involves an egregious abuse of government power — and not conduct that would deter a person of ordinary firmness from pursuing his claims — would amount to a violation of one’s constitutional rights. Because I believe this holding to be a mischaracterization of the law of qualified immunity, I respectfully dissent.
I
The standard for qualified immunity “depends substantially upon the level of generality at which the relevant ‘legal rule’ is to be identified.” Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir.1992) (quoting Anderson v. Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). With this in mind, this Court has held that in order for a plaintiff to assert a successful § 1983 claim, “[t]he contours of the right must be sufficiently clear that a reasonable official would understand that what he is doing violates that right.” Russo, 953 F.2d at 1042. “Although it need not be the case that ‘the very action in question has previously been held unlawful, ... in the light of pre-existing law the unlawfulness must be apparent.’ ” Id. (quoting Anderson, 483 U.S. at 640, 107 5. Ct. 3034).
*413Although conceding that the right not to suffer retaliation for exercising First Amendment rights is clearly established, the majority contends that “the contours of that right” only evolved with our decision in Thaddeus-X, which was decided long after the alleged retaliatory incidents took place in this case. However, I do not believe that Thaddeus-X so drastically changed the legal landscape such that reasonable officials in the position of Kedzierzawski and Kirkwood would have previously thought that their retaliatory acts were constitutional.
In order to determine whether a constitutional right is “clearly established” at the time of the retaliatory actions in question we “look first to decisions of the Supreme Court, then to decisions of this Court and other courts within our circuit, and finally to decisions of other circuits.” Dickerson v. McClellan, 101 F.3d 1151, 1158 (6th Cir.1996). By focusing on recent changes in this Circuit’s analysis of prisoner retaliation claims, the majority fails to take into account binding Supreme Court precedent. When the law of the Supreme Court as set forth prior to Thaddeus-X is taken into consideration, it becomes readily apparent that Irvin’s First Amendment right to be free from retaliation has long been established.
In Thaddeus-X we held that to the extent any of our prior, mostly unpublished, decisions used the “shocks the conscience” standard in adjudicating First Amendment retaliation claims, they contradicted the Supreme Court’s approach in Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989), and were no longer the law of this Circuit. Thaddeus-X, 175 F.3d at 388. We further held that retaliation claims would henceforth be analyzed under the standard for violations of the enumerated constitutional right at issue; in that case, the “person of ordinary firmness” standard for First Amendment claims would replace the amorphous “shocks the conscience” standard of substantive due process analysis. But in so holding, we did not effect a profound change in the law. Instead, we merely clarified the law of the Circuit and brought it in line with established Supreme Court precedent. As we recognized in Thaddeus-X, the United States Supreme Court’s decision in Graham long ago established the proper standard for considering claims related to an enumerated constitutional right. Id.
The majority cites this Court’s now overruled decision in McLaurin v. Cole, 115 F.3d 408 (6th Cir.1997), for the proposition that the “shocks the conscience” standard was applicable to the time period during which the retaliatory acts took place. However, such reliance is misplaced for several reasons. First, McLaurin was decided in 1997 and was therefore not binding precedent in 1995 and 1996. Furthermore, to the extent that McLaurin purports to explain the previous state of the law, its pronouncement was abrogated by Thaddeus-X. As we noted in Thaddeus-X, McLaurin and previous cases in this Circuit relied upon our decision in Cale v. Johnson, 861 F.2d 943, 950 (6th Cir.1988), for requiring the heightened standard. However, we revealed the fallacy of this notion in Thaddeus-X by explaining that in Cale “the inmate’s claim was based on his general substantive due process rights and not on the First Amendment.” Thaddeus-X, 175 F.3d at 387-88 (citing Cale, 861 F.2d at 945). Two years earlier in Riley v. Coutu, 172 F.R.D. 224 (E.D.Mich.1997), a district court within this Circuit came to a similar conclusion in rejecting a claim that the standard for a retaliation claim requires a substantive due process, “shocks-the-conscienee” analysis. The district court noted that “Gale discussed only whether the alleged retaliatory action was a violation of the prisoner’s *414substantive due process rights. There is no indication that the plaintiff pursued a claim under the First Amendment.” Id. at 228 n. 3. Other circuits have also similarly held. As we noted in Thaddeus-X,
[w]hile several circuits suffer from conflicting case law similar to that outlined above, nearly every circuit has held that First Amendment retaliation claims are cognizable, without referencing substantive due process. See, e.g., Mitchell v. Farcass, 112 F.3d 1483, 1489-90 (11th Cir.1997); Babcock v. White, 102 F.3d 267, 274-76 (7th Cir.1996); Crawford-El v. Britton, 93 F.3d 813, 825-26 (D.C.Cir. 1996), vacated on other grounds, 523 U.S. 574, 118 S.Ct. 1584, 140 L.Ed.2d 759 (1998); Penrod v. Zavaras, 94 F.3d 1399, 1404 (10th Cir.1996); Graham v. Henderson, 89 F.3d 75, 79-80 (2d Cir. 1996); Cornell v. Woods, 69 F.3d 1383, 1387-88 (8th Cir.1995); Woods v. Smith, 60 F.3d 1161, 1165 (5th Cir.1995), cert, denied, 516 U.S. 1084, 116 S.Ct. 800, 133 L.Ed.2d 747 (1996); Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir.1989); Milhouse v. Carlson, 652 F.2d 371, 373-74 (3d Cir.1981); McDonald v. Hall, 610 F.2d 16,18-19 (1st Cir.1979).
Thaddeus-X, 175 F.3d at 388 n. 4.
For these reasons, any attempt to cite Cale, or for that matter, McLaurin, in support of applying the “shocks the conscience” standard in the First Amendment context in the instant case “at best represents a gross and reckless misinterpretation of the record presented in those opinions.” Riley, 172 F.R.D. at 228.7
Calling our attention to our 1997 McLaurin decision, the majority contends that “[i]f not initially clear to this Circuit that Graham abandoned the shocks-the-conscience test, then Kedzierzawski and Kirkwood ought not have recognized as much.” But I find such a conclusion illogical. In light of established Supreme Court precedent and Sixth Circuit case law, as well as decision from other circuits, it would defy reason for us to hold that officials in the position of Kedzierzawski and Kirkwood could reasonably fail to understand that their actions in denying Irvin the right to file grievances regarding his treatment and the conditions of his confinement violated Irvin’s constitutional rights. To follow the majority’s rationale would allow a mistaken holding in 1997 to be considered binding law in 1995 or 1996. I cannot fathom such a result.
More importantly, we should not concern ourselves with whether the prison officials knew the exact contours of the legal analysis that courts would apply in adjudicating a civil rights claim against them. Instead, we should merely determine whether these officials knew their acts were illegal. The qualified immunity doctrine is intended to protect officers from being held personally liable for mistaken judgments; however, as the majority itself notes, the doctrine offers no protection to those who knowingly violate the law. See, e.g., Burns v. Reed, 500 U.S. 478, 479, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991); Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). In the absence of mitigating circumstances not present here, there is no acceptable range of intentional retaliatory government conduct of the type alleged in the instant case. Thus, I believe the contours of the right to be free from retaliation *415were sufficiently developed at the time of the events alleged by Irvin that the defendants were on notice that their retaliatory actions were illegal. The only authority the majority cites to counter this notion is this Court’s unpublished order in Thaddeus-X v. Wozniak, 175 F.3d 378, 380 (6th Cir.2000). However, because “unpublished opinions are never controlling authority,” we are not bound by the determination in that case. Fonseca v. Consolidated Rail Corp., 246 F.3d 585, 591 (6th Cir.2001) (citing Salamalekis v. Commissioner of Soc. Sec., 221 F.3d 828, 833 (6th Cir.2000)); see 6th Cir. R. 28(g).
II
Even if we were to apply the “shocks the conscience” standard, I believe that the retaliatory acts allegedly perpetrated by the defendants would be actionable.
More than a “slight misstep” or the mere failure to process a grievance, Irvin alleges that the officers denied him access to the grievance process by intentionally withholding one of his grievances until the time for appeal had expired. In addition, Irvin alleged that other prison officials, along with, and at the instruction of, Kedzierzawski and Kirkwood, perpetrated a campaign of harassment against him which included intimidation, verbal warnings to stop filing grievances and threats to withhold certain privileges if he did not, and denial of access to grievance forms even prior to the time he was placed on modified grievance status. Furthermore, Irvin alleges that the defendants conspired with others to deprive him of access to items from the prison indigent store — -one of the few privileges afforded inmates in prison— in order to convince him to cease filing grievances.
The plain language of the PLRA makes exhaustion a precondition to filing an action in federal court under the statute. 42 U.S.C. § 1997e(a); Wolff v. Moore, 199 F.3d 324, 327 (6th Cir.1999); Brown v. Toombs, 139 F.3d 1102 (6th Cir.), cert, denied, 525 U.S. 833, 119 S.Ct. 88, 142 L.Ed.2d 69 (1998). As of the time the PLRA took effect on April 26, 1996, a reasonable officer would know that prisoners must exhaust their administrative remedies prior to seeking legal redress in federal court concerning the conditions of their confinement. At least one of the incidents alleged in Irvin’s complaint occurred after this date.8
The blatant and calculated efforts to frustrate the grievance process alleged by Irvin show that Kedzierzawski and Kirk-wood knew exactly what they were doing and the precise impact it would have on Irvin’s ability to seek redress for the conditions of his confinement and the retalia*416tion taken against him for exercising his rights.
The facts of the instant case are also similar to Cale. In that ease, Cale, a prison inmate, alleged that a prison official planted marijuana in Cale’s pocket in retaliation for Cale’s complaints about the quality of prison food. Cale was then subjected to disciplinary proceedings for possession of the contraband marijuana. The district court granted summary judgment in favor of the defendant prison guard. We reversed, holding that summary judgment should not have been granted on this substantive due process claim:
[T]he evidence supports a claim that [the prison guard] intentionally and maliciously framed Cale and filed disciplinary charges against him in retaliation for Cale’s exercise of his [F]irst [A]mendment rights. This alleged conduct constitutes an egregious abuse of authority within the meaning of Vinson [v. Campbell County Fiscal Court, 820 F.2d 194 (6th Cir.1987) ].
Cale, 861 F.2d at 950. In the instant case, Irvin alleges that the prison officials became aggravated that he was filing grievances and in retaliation conspired to intimidate him and eventually had him placed on modified grievance status to prevent him from filing further grievances. But even prior to this time, Irvin alleges that the officials withheld his grievance forms to prevent him from advancing to the latter stages of the grievance process.9
Conversely, our case is materially distinguishable from McLaurin. We summarized the facts of that case as follows:
On August 9, 1991, SPSM officers ordered an emergency count of the inmates just as McLaurin was preparing to take a shower. Upset because of his inability to take a shower, McLaurin struck the fire extinguishing sprinkler in his cell with a shoe, causing his cell to flood. McLaurin was immediately moved to a “quiet cell” for two hours. Following his release from the “quiet cell,” McLaurin returned to his cell and allegedly discovered that his legal materials were covered with shampoo and butter. McLaurin later climbed on top of a basketball support in the recreation yard and refused to come down. He was eventually subdued and moved to a cell in SPSM’s administrative segregation unit. McLaurin subsequently filed a grievance against Cole for his role in the sprinkler incident.
While housed in the administrative segregation unit, McLaurin demanded his *417prayer rug and fez. When Cole refused MeLaurin’s request (because prisoners in administrative segregation are not permitted to possess such items pursuant to MDOC policy), McLaurin purportedly beat his chest and cell window with his hands, kicked the door to his cell, and repeatedly threatened to kill Cole. Cole subsequently issued McLaurin a “misconduct ticket” for his threatening behavior. McLaurin, however, asserts that Cole issued the “misconduct ticket” solely in retaliation for the grievance that McLaurin filed against Cole days earlier.
McLaurin, 115 F.3d at 409. McLaurin filed suit alleging that the major misconduct ticket was issued in retaliation for his grievance regarding the destruction and/or deprivation of his legal and religious materials. Based upon these facts, we affirmed the district court’s dismissal in favor of the defendant because “McLaurin failed to prove that his filing of a grievance was a substantial or motivating factor behind Cole’s issuance of the misconduct ticket, and because Cole’s actions were not shocking to the conscience, ....” Id. at 411.
In McLaurin, the defendant Cole’s actions did not shock the conscience because there was no casual connection between MeLaurin’s protected activity and the issuance of the major misconduct ticket. However, in the instant case, there is no evidence that Irvin was denied access to the grievance procedures for any legitimate reason. Instead, Irvin has alleged that deprivation of grievance forms and even his placement on modified grievance status was in direct retaliation for his prior filing of grievances and attempts to access the courts. I believe that this type of retaliation would indeed shock the conscience. I would therefore hold that he has alleged sufficient facts to merit a jury trial and proceed beyond the summary judgment stage.
III
For the foregoing reasons, I believe that the qualified immunity doctrine is inapplicable to Irvin’s retaliation claim and therefore respectfully dissent as to that portion of the majority opinion.

. Judge Ryan’s separate opinion in McLaurin also supports this view:
I know of no published authority from this court relying on Cale for the proposition that the shocks-the-conscience standard is appropriately applied in First Amendment retaliation claims; the majority’s reliance on unpublished case law may be interesting as an academic matter, but those cases simply do not have the weight of authority. See 6th Cir. R. 24.
115 F.3d at 413 (Ryan, J., concurring).


. In addition, even prior to the time the PLRA took effect in 1996, a prior version of 42 U.S.C. § 1997e imposed a limited exhaustion requirement for a claim brought by a state prisoner under § 1983, provided that the underlying state prison administrative remedy met specified standards. Civil Rights of Institutionalized Persons Act of 1980, Pub.L. No. 96-247, § 7, 94 Stat. 349, 352-53 (1982) (prior to 1994 and 1996 amendments). Prior to the 1996 amendments, the exhaustion requirement was "directory” rather than mandatory:
Subject to the provisions of paragraph (2), in any action brought pursuant to section 1983 of this title by an adult convicted of a crime confined in any jail, prison, or other correctional facility, the court shall, if the court believes that such a requirement would be appropriate an in the interests of justice, continue such case for a period of not to exceed 180 days in order to require exhaustion of such plain, speedy and effective administrative remedies as are available.
42 U.S.C. § 1997e (1982). In 1994, the time period was reduced from 180 days to ninety days.


. In order to properly exhaust an administrative remedy, a prisoner must pursue all levels of the available administrative grievance process. Wright v. Morris, 111 F.3d 414, 417 n. 3 (6th Cir.1997). The Michigan Department of Corrections (“MDOC”) policy sets forth several steps to the grievance process. MICHIGAN DEP'T OF CORR., Policy Directive 03.02.130, ¶ B (effective June 5, 1995). First the prisoner must attempt to verbally resolve the controversy within two days after learning that grievable issue exists. Policy Directive 03.03.130, ¶ Z. If this verbal attempt at resolution is unsuccessful, the prisoner may within five days of the conversation submit a written grievance to the Step I grievance coordinator. Id. At this stage, the prison staff member implicated by the grievance must respond within fifteen days unless an additional fifteen-day extension is granted by the Step I coordinator. Id. at ¶ CC. Upon receiving this response, the prisoner must request an appeal form within five days and submit the appeal to the Step II grievance coordinator within five days of the receipt of that appeal form. Id. at ¶ HH. At Step II, the warden must respond to the appeal within fifteen days unless an additional fifteen-day extension is granted by the Step II coordinator. Id. at ¶¶ II, JJ. Within ten days of receiving a Step II response from the warden, the prisoner must appeal to the Step III grievance coordinator. Id. at ¶ KK. At this stage the Director of the Department of Corrections or a designated representative must respond. Id.